Per Curiam.
The claimant was engaged in moving salt in a hand cart. He placed the cart in position where it would be filled from a chute and while waiting for this he exercised by walking about, as the weather was cold. He received serious injuries to each hand from the explosion of a dynamite cartridge or cap. He describes the happening: “ I saw something across a long board that was laying there. It was shining. It was in a little box and I picked it up and looked at it and in the left hand I held it and * * * I pulled that wire and it exploded.”
The claimant had not abandoned his employment. It was his duty to wait until the cart was filled, and observing the interesting looking box or device he picked it up to investigate. Except for the dangerous character of his find, this act would not have lessened the amount of labor which he would do. It was a peril arising because of his employment at the salt works. The principle does *16not differ from Miles v. Gibbs & Hill, Inc. (250 N. Y. 590) where an. employee walking along a railroad track struck, with a long-handled hammer which he was carrying, a small object on the rail which proved to be a torpedo.
The award should be affirmed, with costs to the State Industrial Board.
All concur.
Award affirmed, with costs to the State Industrial Board.